By the Court:
The statute gives the party forty days in which to claim an appeal and give bond; and if the necessary steps are taken at any time within the forty days, it is immaterial in what order they are taken. If the filing of any written claim of appeal is necessary — and we think it is hot — it is as well filed after the giving of the bond, if within the forty days, as before.
*36To say that the statute permits only the officer who first fixed the penalty of the bond to act subsequently in approving the sureties, would be to put upon it a construction which we think its wording does not require, and which, in cases of subsequent disability or vacancy in the office, would amount to a denial of justice. The sureties are to be approved by “the Commissioner, or a Justice of the Supreme Court,” and the bond is to be in such sum'as “the Commissioner or such Justice shall direct.” Here is clearly one Commissioner designated, — the Commissioner of the county; but the approval of the sureties is to be by him or a Justice of the Supreme Court, and the bond to be in such sum as he or such Justice' — that is, a Justice of the Supreme Court —shall direct. The word such here, does not designate a particular officer, but the official character which the individual must possess who is to discharge the duty.
But, clearly, if all the previous proceedings had been irregular and void, there could be no objection to the order made by the Circuit Court Commissioner., fixing the penalty, and approving the bond. A void proceeding could not prevent steps de novo, if taken in season.

Motion denied.

Campbell J. did not sit in this case, having been of counsel for one of the parties.